— Judgment unanimously affirmed.
Memorandum: On appeal from a judgment convicting him of felony murder (Penal Law § 125.25 [3]) and first degree manslaughter (Penal Law § 125.20 [1]), defendant claims that he was denied a fair trial by the prosecutor’s summation and that the circumstantial evidence did not establish his guilt. The remarks made in summation were, for the most part, not preserved for review (People v Nuccie, 57 NY2d 818) and were factually supported in the record in any event. When the *993circumstantial evidence in this case is viewed in a light most favorable to the prosecution (People v Kennedy, 47 NY2d 196; People v Benzinger, 36 NY2d 29, 32) and the prosecution is given the benefit of every reasonable inference (People v Lewis, 64 NY2d 1111, 1112; People v Way, 59 NY2d 361, 365), the facts from which the inference of defendant’s guilt is drawn overwhelmingly establish his guilt beyond a reasonable doubt, are inconsistent with his innocence and exclude to a moral certainty every other reasonable hypothesis (People v Morgan, 66 NY2d 255; People v Barnes, 50 NY2d 375, 380). We have reviewed the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Monroe County Court, Pine, J. — murder, second degree, and manslaughter, first degree.) Present — Callahan, J. P., Doerr, Den-man, Green and O’Donnell, JJ.